 

 

US. DISTRICT COURT)
NORTHERN DISTRICT OF TEXAS

FIL
IN THE UNITED STATES DISTRICT COURT [LED
FOR THE NORTHERN DISTRICT OF TEXAS}

AMARILLO DIVISION NW 18 20

   

 

 

 

UNITED STATES OF AMERICA § as U.S. DISTRICT COURT _
Plaintiff, : pom |
V. : Criminal Action No. 2:19-CR-00101-Z-BR
ARMANDO ALEXIS MARTINEZ JIMENEZ :
a/k/a Armando Alex Martinez §
Defendant. :

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On November 1, 2019, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Armando Alexis Martinez Jimenez filed no objections to the Report and Recommendation within the
fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant
matters of record in the above referenced cause—including the elements of the offense, Amended Factual
Resume, Amended Plea Agreement, and Amended Plea Agreement Supplement—and thereby determined
that the Report and Recommendation is correct. Therefore, the Report and Recommendation is hereby
ADOPTED by the United States District Court. Accordingly, the Court hereby FINDS that the guilty plea
of Defendant Armando Alexis Martinez Jimenez was knowingly and voluntarily entered; ACCEPTS the
guilty plea of Defendant Armando Alexis Martinez Jimenez; and ADJUDGES Defendant Armando Alexis
Martinez Jimenez guilty of Count One in violation of 18 U.S.C. §§ 371. Sentence will be imposed in

accordance with the Court’s sentencing scheduling order.

SO ORDERED, November 18, 2019.

 
